CURTIS E. LEYSHON, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentLeyshon v. Comm'rDocket No. 20983-13.United States Tax Court2015 U.S. Tax Ct. LEXIS 52; June 5, 2015, DecidedLeyshon v. Comm'r, T.C. Memo 2015-104">T.C. Memo 2015-104, 2015 Tax Ct. Memo LEXIS 113">2015 Tax Ct. Memo LEXIS 113 (T.C., 2015)*52 Curtis E. Leyshon, Petitioner, Pro se.For Respondent: Olivia H. Rembach, IRS, Office of Chief Counsel, Greensboro, NC.David Gustafson, Judge.David GustafsonORDER AND DECISIONPursuant to the determination of the Court as set forth in its Memorandum Opinion (T.C. Memo. 2015-104), filed June 3, 2015, it isORDERED that the Court's order to show cause dated July 31, 2014, is hereby made absolute. It is furtherORDERED that petitioner Curtis E. Leyshon's motion for reconsideration of order filed August 29, 2014, is denied. It is furtherORDERED AND DECIDED that there is a deficiency in income tax and penalty due from petitioner Curtis E. Leyshon for the taxable year 2010 as follows:Addition to Tax/PenaltyPursuant to I.R.C.YearDeficiency§ 6651(a)(1)§ 6651(a)(2)2010$2,437.00$548.33$0.00It is furtherORDERED AND DECIDED that petitioner Curtis E. Leyshon shall pay to the United States a penalty under section 6673(a)(1) in the amount of $2,000.00.(Signed) David GustafsonJudgeENTERED: June 5, 2015